

117 HR 2997 IH: Crash Avoidance System Evaluation Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2997IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Rush introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require a study to evaluate the performance of crash avoidance systems at detecting and classifying pedestrians, bicyclists, and other vulnerable road users.1.Short titleThis Act may be cited as the Crash Avoidance System Evaluation Act.2.Study to evaluate the performance of crash avoidance systems(a)StudyThe Secretary of Transportation shall conduct a study to evaluate the performance of crash avoidance systems at detecting and classifying pedestrians, bicyclists, and other vulnerable road users, including those with different skin tones that are representative of different racial and ethnic groups. (b)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall transmit a report of the results of the study required under subsection (a) to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make such report publicly available. (c)ContractingThe Secretary may enter into contracts with nonprofit institutions, colleges, and universities to conduct research required for the study required under subsection (a).(d)Definition of crash avoidanceAs used in this section, the term crash avoidance systems means any system in a motor vehicle used to prevent or mitigate a crash, including a system using cameras, lidar, or radar.